                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



United States

     v.                              Criminal No. 18-cr-057-03-LM
                                     Opinion No. 2019 DNH 027
Michael Bean


                              O R D E R

      Defendant Michael Bean is awaiting sentencing on one count

of conspiracy to distribute and possess with intent to

distribute 50 grams or more of methamphetamine in violation of

21 U.S.C. §§ 846 and 841(b)(1)(A)(viii).    He moves this court to

issue an order declaring a categorical policy disagreement with

the “purity-driven” methamphetamine sentencing guidelines.      The

government objects.    The court heard oral argument on the motion

on January 14, 2019.    For the following reasons, the court

grants Bean’s motion.


                             BACKGROUND

     This is a four-defendant methamphetamine conspiracy case.

Bean pleaded guilty to Count 1 of the multi-count second

superseding indictment (doc. no. 41) on November 21, 2018.

Count 1 charges him with conspiracy to distribute and possess

with intent to distribute 50 grams or more of methamphetamine in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(viii).    Bean
stipulated in his plea agreement that the conduct underlying

this charge involved his receipt of parcels of methamphetamine

through the mail from Nevada, distribution of methamphetamine to

buyers in New Hampshire, and transfer of proceeds through the

mail or by wire transfer back to Nevada to purchase more drugs.

In the plea agreement, the parties agreed that the government

would recommend that Bean be sentenced at the bottom of the

applicable advisory sentencing guidelines range and that the

“quantity of actual Methamphetamine for which [Bean] is

accountable at sentencing is at least 500 grams but less than

1.5 kilograms.”   Doc. no. 79 at 6.

     Bean asks this court to declare a categorical policy

disagreement with the guidelines applicable to methamphetamine

offenses, which treat quantities of actual methamphetamine and

“ice” more harshly than the same quantities of a mixture

containing a detectable amount of methamphetamine.   Bean

requests that the court apply the guidelines for methamphetamine

mixtures to all methamphetamine offenses.   Bean’s sentencing is

scheduled for March 5, 2019.


                            DISCUSSION

     In United States v. Booker, 543 U.S. 220, 245 (2005), the

Supreme Court held that the United States Sentencing Guidelines

(“guidelines”) are “effectively advisory” and that they “serve

                                 2
as one factor among several courts must consider in determining

the appropriate sentence.”   Kimbrough v. United States, 552 U.S.

85, 90 (2007).   Although advisory, the guidelines remain the

“starting point and the initial benchmark” for sentencing.       Gall

v. United States, 552 U.S. 38, 49-50 (2007); see also United

States v. Millan-Isaac, 749 F.3d 57, 68 (1st Cir. 2014) (holding

district court’s failure to calculate defendant’s guidelines

sentence range is “serious procedural error”).

     The guidelines cannot be the court’s only consideration,

however.   Gall, 552 U.S. at 49.    The sentencing court must also

consider the sentencing factors in 18 U.S.C. § 3553(a),

including the nature of the offense, the history and

characteristics of the defendant, and the goals of deterrence

and protection of the public to determine what sentence is

“sufficient, but not greater than necessary.”      18 U.S.C. §

3553(a).   The court must make an “individualized assessment

based on the facts presented” about whether to vary upward or

downward from the guidelines sentencing range.     See Gall, 552

U.S. at 50.   In doing so, the court may not presume that the

guidelines range is reasonable.    Id. at 49-50.

     District courts are entitled to vary from the guidelines

sentencing range not only on the basis of individualized

determinations specific to each defendant, but also on the basis


                                   3
of a categorical policy disagreement with the guidelines

themselves.   The Supreme Court held in Kimbrough that a district

court could deviate on policy grounds from the 100:1 ratio for

crack and powder cocaine in the guidelines.       Kimbrough, 552 U.S.

at 106-07, 110.   The Court clarified this holding in Spears v.

United States, 555 U.S. 261 (2009).      In Spears, the Supreme

Court stated that Kimbrough recognized “district courts’

authority to vary from the crack cocaine Guidelines based on [a]

policy disagreement with them, and not simply based on an

individualized determination that they yield an excessive

sentence in a particular case.”       Spears, 555 U.S. at 264.

      The First Circuit has interpreted Kimbrough as empowering a

sentencing court to disagree with guidelines other than the

crack cocaine guidelines that were at issue in that case.

United States v. Stone, 575 F.3d 83, 89 (1st Cir. 2009).         In

fact, a sentencing court commits procedural error if it fails to

acknowledge its discretion to vary from the guidelines

sentencing range based on a categorical policy disagreement.

Id.

      The guidelines at issue here are those determining a

defendant’s base offense level according to the quantity and

purity of methamphetamine involved.      See U.S.S.G. § 2D1.1(c)

(drug quantity table).   Base offense levels for federal drug


                                  4
crimes are calculated according to the Drug Quantity Table in

the guidelines, which uses a graduated scale based on the type

and quantity of drugs involved.      See id.     Methamphetamine is

quantified based on purity.    See id.

     The guidelines refer to three categories of methamphetamine

according to relative purity: methamphetamine, methamphetamine

(actual), and ice.   See U.S.S.G. § 2D1.1(c), Notes to Drug

Quantity Table (B)-(C).   “Methamphetamine” refers to the gross

weight of a mixture containing a detectable amount of

methamphetamine (hereinafter referred to as “methamphetamine

mixture”).   See id. at Notes to Drug Quantity Table (A).

“Methamphetamine (actual)” denotes the weight of actual

methamphetamine contained in the mixture (hereinafter referred

to as “actual methamphetamine”).         See id. at (B).   “Ice” means

the weight of a mixture of at least 80% purity.         Id. at (C).

The guidelines direct the court to determine a defendant’s base

offense level using either the total weight of methamphetamine

mixture or the weight of the actual methamphetamine contained

within the mixture, whichever results in the greater base

offense level.   See id. at (B). 1       Actual methamphetamine and ice


     1 Base offense levels for offenses involving PCP,
amphetamine, oxycodone, and hydrocodone are also governed by
purity. See U.S.S.G. § 2D1.1, Notes to Drug Quantity Table (B).
By contrast, the guidelines concerning drugs such as heroin,
fentanyl, and cocaine, do not differentiate between the total

                                     5
are treated identically under the guidelines, i.e., the same

weights of ice and actual methamphetamine result in the same

base offense levels.     See, e.g., U.S.S.G. § 2D1.1(c)(3) (500

grams of actual methamphetamine and 500 grams of ice both

qualify for base offense level of 34).

     The guidelines establish a 10:1 ratio in their treatment of

quantities of methamphetamine mixture and actual methamphetamine

or ice. For example, 5 kilograms of methamphetamine mixture, 500

grams of actual methamphetamine, and 500 grams of ice are all

treated the same way under the guidelines: all receive a base

offense level of 34. 2   See id.

     The government argues, and the court agrees, that the 10:1

ratio at issue here is not a ratio based on different forms of

methamphetamine.   Rather, the applicable statutes and guidelines

distinguish between different concentrations of methamphetamine

in a mixture.   See United States v. Stoner, 927 F.2d 45, 47 (1st

Cir. 1991) (rejecting defendant’s argument that statute


weight of a mixture containing the drug and the weight of the
“actual” drug in the mixture. See U.S.S.G. § 2D1.1(c).

     2 The parties agree that Bean pleaded guilty to conspiring
to possess and distribute 50 grams or more of actual
methamphetamine, not ice. Nevertheless, the court’s
disagreement with the 10:1 ratio applies equally to actual
methamphetamine and ice because they are treated the same under
the guidelines. For simplicity, however, throughout the
remainder of this opinion, the court refers only to actual
methamphetamine.

                                   6
distinguished between “pure” methamphetamine and methamphetamine

mixture as different forms of the drug).   In this way, the ratio

imposed by the methamphetamine guidelines is different from the

100:1 crack-cocaine ratio at issue in Kimbrough.   While the

guidelines distinguish between two forms of cocaine (cocaine and

cocaine base/crack), they do not distinguish between different

forms of methamphetamine.   See U.S.S.G. § 2D1.1(c).   Despite the

differences between the guidelines governing methamphetamine and

cocaine, the government concedes that—as applied—there is a

10:1 ratio between quantities of actual methamphetamine and

methamphetamine mixture that result in the same base offense

level.   That 10:1 ratio is the focus of Bean’s motion.

     Bean argues that this court should categorically reject, on

policy grounds, the 10:1 ratio between quantities of actual

methamphetamine and methamphetamine mixture in the guidelines.

A growing number of district courts have declared a categorical

policy disagreement with the purity-driven methamphetamine

guidelines.   See United States v. Hoover, No. 4:17-CR-327-BLW,

2018 WL 5924500, at *4 (D. Idaho Nov. 13, 2018) (Winmill, J);

United States v. Ferguson, No. CR 17-204 (JRT/BRT), 2018 WL

3682509, at *3-4 (D. Minn. Aug. 2, 2018); United States v.

Saldana, No. 1:17-cr-271-1, 2018 U.S. Dist. LEXIS 110790, at *7-

10 (W.D. Mich. July 3, 2018); United States v. Harry, 313 F.


                                 7
Supp. 3d 969, 974 (N.D. Iowa 2018) (Strand, J.); United States

v. Nawanna, 321 F. Supp. 3d 943, 955 (N.D. Iowa 2018) (Bennett,

J.); United States v. Ibarra-Sandoval, 265 F. Supp. 3d 1249,

1256 (D.N.M. 2017). 3   This court finds the collective reasoning

employed in these decisions persuasive and joins them by

declaring a categorical policy disagreement with the

methamphetamine guidelines for the following reasons: (1) there

appears to be no empirical basis for the Sentencing Commission’s

harsher treatment of offenses involving higher purity

methamphetamine; (2) methamphetamine purity is no longer an

accurate indicator of a defendant’s role in a drug-trafficking

conspiracy; and (3) the methamphetamine guidelines create

unwarranted sentencing disparities between methamphetamine

offenses and offenses involving other major drugs.


I.   Lack of Empirical Justification

     The Supreme Court has acknowledged that the Sentencing

Commission plays an important institutional role: “It has the

capacity courts lack to base its determinations on empirical

data and national experience, guided by professional staff with



     3 See also United States v. Hayes, 948 F. Supp. 2d 1009,
1015 (N.D. Iowa 2013) (Bennett, J.); United States v. Hartle,
No. 4:16-CV-00233-BLW, 2017 WL 2608221, at *4 (D. Idaho June 15,
2017) (Winmill, J.).


                                  8
appropriate expertise.”    Kimbrough, 552 U.S at 109 (internal

quotation marks omitted).    In general, the Commission has used

its empirical and experiential approach to develop sentencing

guidelines that reflect a fair sentencing range.    See id. at 96,

109.    However, where the guidelines are not the result of the

Commission’s exercise of its characteristic institutional role

(reliance on empirical studies and data), the guidelines are a

less reliable estimation of a fair sentence and are therefore

entitled to less deference.    See id. at 109-10 (holding that

district court could deviate from crack cocaine guidelines given

that those guidelines did not “exemplify the Commission’s

exercise of its characteristic institutional role”).

       The Commission did not exercise its institutional role and

rely upon empirical data to develop the guidelines for drug-

trafficking offenses.    Id. at 96.   Instead, it chose to “key the

Guidelines to the statutory mandatory minimum sentences that

Congress established for [drug offenses].”     Gall, 552 U.S. at 46

n.2; U.S.S.G. § 2D1.1, comment 8(A) (“The Commission has used

the sentences provided in and equivalences derived from, the

statute (21 U.S.C. § 841(b)(1)), as the primary basis for the

guidelines sentences.”); see also Hayes, 948 F. Supp. 2d at

1023-25, 1027 (reviewing extensive history of methamphetamine

guidelines and concluding that they “were crafted by


                                  9
Congressional directive and not precise analysis and empirical

research”).

     The government does not dispute that, in establishing the

methamphetamine guidelines, the Commission began with Congress’s

mandatory minimums and made no effort to use empirical data to

deviate from Congress’s judgment.     Additionally, many courts

have noted that no empirical data appears to justify the

guidelines’ 10:1 ratio.   See, e.g., Harry, 313 F. Supp. 3d at

972-73; Saldana, 2018 U.S. Dist. LEXIS 110790, at *4; Hartle,

2017 WL 2608221, at *2.   The Commission’s departure from its

characteristic institutional role and the dearth of empirical

data justifying the 10:1 ratio support this court’s policy

disagreement with the purity-driven methamphetamine guidelines.

     The government counters that the real issue is not whether

the Commission fulfilled its traditional institutional role in

formulating the guidelines, but whether Congress’s mandatory

minimum sentences are correct.   The court disagrees.    This court

does not have discretion to deviate from the minimum mandatory

sentences established in 21 U.S.C. § 841(b)(1).     But it does

have the authority to disagree with the guidelines promulgated

by the Commission, especially where the guidelines at issue “do

not exemplify the Commission’s exercise of its characteristic

institutional role.”   Kimbrough, 552 U.S. at 109.


                                 10
II.   Purity as a Proxy for Culpability

      The assumption underlying the guidelines’ higher base

offense levels for higher purity drugs is that purity “is

probative of the defendant’s role or position in the chain of

distribution.”   U.S.S.G. § 2D1.1, comment 27(C).   In the

commentary to the guidelines governing drug offenses, the

Commission explained: “Since controlled substances are often

diluted and combined with other substances as they pass down the

chain of distribution, the fact that a defendant is in

possession of unusually pure narcotics may indicate a prominent

role in the criminal enterprise and proximity to the source of

the drugs.”   Id.   This rationale provides the justification for

the guidelines’ consideration of purity in setting base offense

levels for some drugs, like methamphetamine.    See id.; see also

Ibarra-Sandoval, 265 F. Supp. 3d at 1255 (acknowledging that

comment 27(C) explains the rationale for purity-based

methamphetamine guidelines); Nawanna, 321 F. Supp. 3d at 951

(same); Saldana, 2018 U.S. Dist. LEXIS 110790, at *5-6 (same).

For other drugs, like heroin, where purity is not considered in

setting the base offense level, this rationale justifies an

upward departure based on purity.     See U.S.S.G. § 2D1.1, comment

27(C).




                                 11
         The assumption underlying the methamphetamine guidelines—

that purity indicates that a defendant is close to the source of

drugs and therefore played a leadership role in the conspiracy—

is divorced from current market reality.         In its 2018 National

Drug Threat Assessment, the Drug Enforcement Administration

found that the average purity of methamphetamine between 2012

and 2017 was over 90%.         Doc. no. 78-5 at 72.    Indeed, the

average purity of methamphetamine sampled in 2017 was even

higher, at 96.9%.        Id.   The government does not dispute these

statistics.        In fact, counsel for the government noted

anecdotally that his own experience would corroborate the fact

that the average purity of New Hampshire methamphetamine is over

90%. 4

         Average methamphetamine purity has not always been this

high.        Between the 1980s and 2007, the average purity of

methamphetamine fluctuated between approximately 30% and 80%.

See doc. no. 78-3 at 16.         Consequently, at one time, the

guidelines’ harsher treatment of higher purity methamphetamine

was more grounded in fact.         See Nawanna, 321 F. Supp. 3d at 951

(noting that there was once some truth to the assumption that

high purity indicates greater culpability).           Now, however, that


         4
       The court further notes that Bean cited and appended to
his motion numerous studies, reports, and articles supporting
his position. See doc. nos. 78-3, 78-4, 78-5, 78-6.

                                      12
is no longer the case due to the consistently high average

purity of methamphetamine.

     In the current market, the purity of methamphetamine does

not necessarily reflect a defendant’s role in the distribution

chain.    Low-level street dealers are just as likely as so-called

“kingpins” to have access to, and be charged with distribution

of, extremely pure methamphetamine.    In effect, then, the

purity-based methamphetamine guidelines are treating all

defendants as kingpins, even though that is not necessarily

true.    See, e.g., Saldana, 2018 U.S. Dist. LEXIS 110790, at *9

(explaining that guidelines “subject all defendants to harsh

treatment, regardless of a particular defendant’s role and

regardless of any scoring enhancement already accounting for a

defendant’s role in the offense”); United States v. Ortega, No.

8:09CR400, 2010 WL 1994870, at *7 (D. Neb. May 17, 2010) (“The

[10:1] ratio illogically skews sentences for ‘average’

defendants to the upper end of the sentencing spectrum, blurring

the distinctions between high and low level distributors in a

hierarchy.”).

     Indeed, the government agreed that, due to the high average

purity of methamphetamine, essentially every methamphetamine

case will be charged as involving actual methamphetamine rather

than a methamphetamine mixture.    This harsher treatment of


                                  13
nearly all defendants based on one factor—purity—obscures other

factors and creates “false uniformity.”   Cf. United States v.

Cabrera, 567 F. Supp. 2d 271, 273 (D. Mass. 2008) (“False

uniformity occurs when we treat equally individuals who are not

remotely equal because we permit a single consideration, like

drug quantity, to mask other important factors.”).   For these

reasons, the court concludes that the purity of methamphetamine

is no longer an accurate indicator of culpability.   And, the

court agrees with those courts that have expressed a policy

disagreement with the purity-driven methamphetamine guidelines.

See Nawanna, 321 F. Supp. 3d at 951-54; Saldana, 2018 U.S. Dist.

LEXIS 110790, at *8; Ferguson, 2018 WL 3682509, at *4; Ibarra-

Sandoval, 265 F. Supp. 3d at 1255; Hartle, 2017 WL 2608221, at

*3-4. 5




      5Other courts have raised an additional and related
criticism of the methamphetamine guidelines: they lead to
unwarranted sentencing disparities between cases where the drug
is lab tested for purity and those where it is not. See, e.g.,
Hartle, 2017 WL 2608221, at *3; Ferguson, 2018 WL 3682509, at
*4. Those courts claim that this disparity arises from the fact
that whether lab testing for purity is performed “in any case
[is] completely arbitrary.” Hartle, 2017 WL 2608221, at *3.
This concern, however, does not appear relevant in this district
at this time. The government represented that in this district
lab tests for purity are performed in all federal
methamphetamine cases.

                               14
III. Unwarranted Sentencing Disparities

      Methamphetamine offenses receive more severe sentences than

any other drug.   See Nawanna, 321 F. Supp. 3d at 953-54

(reviewing Sentencing Commission’s 2017 statistics regarding

methamphetamine sentences).   The average length of imprisonment

for methamphetamine offenders in 2017 was 91 months, higher than

for any other drug including heroin.   Id. at 953.   This

disparity in sentencing between methamphetamine and other drug

offenses arises from the fact that the guidelines provide higher

base offense levels for actual methamphetamine than for other

comparable drugs.   The guidelines’ higher base offense levels

for actual methamphetamine combined with the ubiquity of high

purity methamphetamine in the market result in more severe

sentences for methamphetamine offenders.

      By way of illustration, 500 grams of actual methamphetamine

earns a base offense level of 34, while the same quantities of

other drugs result in lower base offense levels: fentanyl (30),

cocaine base (crack) (30), heroin (26), and cocaine (24).    See

U.S.S.G § 2D1.1(c).   By contrast, the base offense level for 500

grams of methamphetamine mixture is 30—a level more comparable

to that advised for the same quantity of other major drugs.    See

id.




                                15
     These disparities in base offense levels result in

corresponding disparities in guidelines sentence ranges.          As a

hypothetical, consider a defendant convicted of distributing 500

grams of a controlled substance.        Assuming only a three-level

decrease for acceptance of responsibility and a criminal history

category of V, the following guidelines sentence ranges would

result:


                              Base
          Drug              Offense
      (500 grams)            Level         Guidelines Sentence Range
         Actual
    Methamphetamine           34               168 to 210 months

    Methamphetamine
        Mixture               30               120 to 150 months

 Cocaine Base (Crack)         30               120 to 150 months

          Fentanyl            30               120 to 150 months

           Heroin             26               84 to 105 months

   Cocaine (Powder)           24                70 to 87 months


     The government agreed at the hearing that actual

methamphetamine is penalized more severely by weight than any

other major drug.    At least one other court has noted that no

empirical evidence supports this harsher treatment of actual

methamphetamine as compared to other drugs.        See Harry, 313 F.

Supp. 3d at 973.     The government provided no such evidence in



                                   16
this case.    For all these reasons, this court finds that the

guidelines’ harsher treatment of actual methamphetamine as

compared to other drugs is unsupported by empirical data and

runs contrary to the “need to avoid unwarranted sentence

disparities among defendants with similar records who have been

found guilty of similar conduct.”       18 U.S.C § 3553(a)(6).


IV.   Procedure to Implement Categorical Policy Disagreement

      For the reasons discussed above, the court disagrees as a

matter of policy with the purity-driven 10:1 disparity between

the calculation of base offense levels using the weight of

actual methamphetamine versus the weight of methamphetamine

mixture.   The court agrees with those courts that have expressed

this disagreement by recalculating the base offense level in all

methamphetamine cases using the methamphetamine mixture

guidelines.    See Saldana, 2018 U.S. Dist. LEXIS 110790, at *11;

Harry, 313 F. Supp. 3d at 974. 6    Applying the methamphetamine

mixture guidelines to determine the base offense level in all

methamphetamine cases will bring base offense levels for

methamphetamine offenses more in line with those of comparable


      6See also Nawanna, 321 F. Supp. 3d at 956 (applying policy
disagreement with purity-driven methamphetamine guidelines by
sentencing defendant consistent with methamphetamine mixture
guidelines); Ferguson, 2018 WL 3682509, at *4 (same); Ibarra-
Sandoval, 265 F. Supp. 3d at 1256-57 (same).


                                   17
drug-trafficking offenses. 7   This approach will also remove the

purity enhancement now present in all methamphetamine cases due

to the high average purity of methamphetamine.

     A critical question remains: how best to implement this

policy disagreement?   While the Supreme Court has laid out a

two-step process for sentencing, see Gall, 552 U.S. at 49-50,

Millan-Isaac, 749 F.3d at 66, it has not yet made clear how a

sentencing judge should implement a categorical policy

disagreement with the guidelines.     By way of brief summary, the

two-step process is as follows: First, a sentencing court starts

by correctly calculating the guidelines sentencing range.      Gall,

552 U.S. at 49.    This first step provides the “initial

benchmark,” id., or “anchor,” Peugh v. United States, 569 U.S.

530, 549 (2013).    At the second step, a court must make an

individualized assessment, weighing the factors in 18 U.S.C. §

3553(a) against the prescribed guideline range to reach a fair




     7 As Judge Strand stated in Harry, this substitute ratio
“will hardly constitute a windfall to defendants in
methamphetamine cases.” Harry, 313 F. Supp. 3d at 974. As he
points out, the methamphetamine mixture guideline ranges are
higher than the ranges for similar quantities of heroin and
cocaine and comparable to the ranges for similar quantities of
fentanyl and crack cocaine. Id.; see also Saldana, 2018 U.S.
Dist. LEXIS 110790, at *7 (describing this substitute ratio as
yielding only “modest change” and rendering methamphetamine
sentences close to those for similar quantities of fentanyl and
crack).

                                 18
sentence in each case.   Gall, 552 U.S. at 49-50.       The court’s

central task is to impose a sentence that is “sufficient, but

not greater than necessary” to address all the goals of

sentencing. 18 U.S.C. § 3553(a).       Once the judge decides on a

sentence, she must “adequately explain the chosen sentence to

allow for meaningful appellate review and to promote the

perception of fair sentencing.”    Gall, 552 U.S. at 50.

     The Supreme Court’s decision in Spears provides some

guidance on the question of how best to implement a policy-based

variance.   In Spears, the Court upheld a sentencing judge’s

categorical policy disagreement with the 100:1 ratio in a crack

cocaine case and use of a substitute ratio (20:1).        Spears, 555

U.S. at 265-66.   The Court explained that it is not “an

acceptable sentencing practice” to apply the substitute ratio

(20:1) as part of the sentencing judge’s individualized

assessment made under § 3553(a).       Id. at 266.   Indeed, the Court

described such an approach as a judge “masking” her policy

disagreement as an individualized determination—which the Court

characterized as “institutionalized subterfuge.”       Id.

     To accomplish the transparency required of the sentencing

process, the court should, therefore, avoid a procedure that

collapses its policy disagreement into its individualized




                                  19
  determination.    Adding a separate analytical step between step

one (the calculation of the guidelines range) and step two (the

individualized assessment under § 3553(a)) will address this

concern.   Specifically, after calculating the guidelines at step

one, the court will, at the next step, recalculate the

guidelines using the base offense level for the methamphetamine

mixture guidelines.    Maximum transparency is achieved if this

second step occurs before the individualized assessment at the

third and final step.

     This new three-step process makes sense based on the nature

of the court’s policy disagreement here.    The court disagrees

with the purity-driven ratio used to calculate a defendant’s

base offense level in methamphetamine cases.    This disagreement

will exist in every case where the step-one calculation of the

base offense level is made using the actual methamphetamine

guidelines ratio (10:1).    The disagreement will take the form of

a policy-based variance that is wholly independent of the

individual defendant’s unique circumstances and characteristics.

In short, every application of this policy disagreement would

result in a policy-based variance (as a result of the lower base

offense level).    And to promote transparency, the court should

impose that policy-based variance independently and separately




                                 20
from its consideration of a defendant’s individualized

characteristics. 8

     Accordingly, the court will use the following sentencing

methodology in all actual methamphetamine and ice cases: (1)

calculate the guidelines sentencing range using the purity-

driven methamphetamine guidelines; (2) recalculate the

guidelines using the base offense level for the same quantity of

methamphetamine mixture; and (3) evaluate whether any upward or

downward variances are appropriate based upon the individual

characteristics of the defendant and the other § 3553(a)

factors.    The court will apply this approach in all actual

methamphetamine and ice cases regardless of whether the

defendant requests the court to do so. 9

     Other district courts have adopted this same three-step

approach.   See Harry, 313 F. Supp. 3d at 974 (rejecting court’s


     8 Not all policy-based variances require analytical
independence from the final step, application of the § 3553(a)
factors. On the contrary, there are policy statements in
Chapter 5 of the Guidelines that instruct courts about how to
weigh a defendant’s unique circumstances. See, e.g., U.S.S.G §
5H1.4 (drug and alcohol addiction not ordinarily a reason for
downward departure). A court cannot evaluate such a policy
statement without examining the individualized characteristics
of a defendant’s case. See Scott Michelman, Jay Rorty, Doing
Kimbrough Justice: Implementing Policy Disagreements with the
Federal Sentencing Guidelines, 45 Suffolk U. L. Rev. 1083, 1108-
09, 1116-1120 (2012) (explaining same).

     9 To do otherwise would invite unwarranted sentencing
disparities into this court’s own docket.

                                 21
own prior “ad hoc” approach to applying policy disagreement, and

declaring that it would, in all actual methamphetamine and ice

cases, engage in a separate analytical step to determine the

guideline range based on methamphetamine mixture guidelines);

Saldana, 2018 U.S. Dist. LEXIS 110790, at *11 (“This Court’s

methodology for sentencing in methamphetamine cases will be to

treat all methamphetamine quantities as mixtures.”); see also

United States v. Gully, 619 F. Supp. 2d 633, 644-45 (N.D. Iowa

2009) (adopting three-step sentencing analysis to implement

policy disagreement with crack-powder cocaine guidelines);

Michelman, Doing Kimbrough Justice, supra at 1105 n.99

(collecting cases that implemented policy disagreement with

guidelines by adding intermediate analytical step between the

two steps identified in Gall).

     The government urges the court not to apply a categorical

policy disagreement in all methamphetamine cases for several

reasons.   First, it argues that it will engender intra-district

disparities in sentencing in methamphetamine cases.   However,

the Supreme Court rejected the same argument in Kimbrough.    See

Kimbrough, 552 U.S. at 107-08.   The Court observed that,

although uniformity remains “an important goal of sentencing,”

some departures from uniformity are a “necessary cost” of the

Court’s ruling that the guidelines are merely advisory and its


                                 22
recognition of district courts’ discretion over sentencing.       Id.

It further noted that variations among district courts are

“constrained by the mandatory minimums Congress prescribed.”

Id. at 108.

     Second, the government contends that the court’s

application of this policy disagreement in all methamphetamine

cases will make it more difficult for the government to

administer a coherent policy regarding sentencing departures

under U.S.S.G. § 5k and negatively impact a defendant’s

incentive to accept responsibility and/or plead guilty.    Those

issues, however, are not for the court to resolve.    The court’s

role is to impose a fair and just punishment in every case.

     Finally, the government argues that defendant’s motion is

premature and that the court should wait to decide whether to

vary from the guidelines based on a policy disagreement until

the time of sentencing.   The court disagrees.   As explained

above, the court’s policy disagreement with the guidelines is

not dependent upon the unique facts and circumstances of each

case.   The government conceded that applying a policy

disagreement here will impact only the calculation of

defendant’s base offense level, a process accomplished at the

front end of the guidelines calculation.   See Rosales-Mireles v.

United States, 138 S. Ct. 1897, 1904 (2018).     The government


                                23
further agreed that, based on the quantity of actual

methamphetamine for which the defendant agreed to be held

responsible, the practical effect of this policy disagreement

would result in defendant’s base offense level decreasing from

34 (actual methamphetamine guidelines) to 30 (methamphetamine

mixture guidelines).    In short, the court need not consult the

presentence report to explain how it will implement its policy

disagreement in this case. 10

     In sum, the court is not persuaded by the government’s

arguments.   For the reasons outlined above, the court grants

Bean’s request to declare a policy disagreement with the

methamphetamine guidelines.



                                CONCLUSION

     For the foregoing reasons, Bean’s motion (doc. no. 78) is

granted.

     SO ORDERED.


                                  __________________________
                                  Landya McCafferty
                                  United States District Judge
March 1, 2019
cc: Counsel of Record
     U.S. Probation
     U.S. Marshal

     10The United States Probation Office submitted Bean’s
presentence report on January 18, 2019, after the hearing on
this motion. See doc. no. 88.

                                    24
